DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12-14, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey US 20150287180.


Regarding claim 1, Frey meets the claim limitations, as follows: 
A device comprising: 
a camera configured to capture at least one image of an end-face of an electrical cable (i.e. camera 26 captures image of cable) [paragraph 20; fig. 1d]; 
a housing configured to position the end-face of the electrical cable substantially perpendicular to an optical axis of the camera and at an imaging distance from the camera (i.e. holder 10) [paragraph 21; fig. 1d]; and 
at least one optical marker configured to indicate a diameter of the electrical cable (i.e. optical markers store information on the cable) [paragraph 18,33].  

Regarding claim 2, Frey meets the claim limitations, as follows: 
The device of claim 1, further comprising at least one sensor configured to determine when the end-face of the electrical cable is positioned at the imaging distance (i.e. displacement measuring device 36 can determine distance to cable. outer peripheries and centers of wires can be detected) [paragraph 21,36; fig. 1e].  

Regarding claim 3, Frey meets the claim limitations, as follows: 
The device of claim 2, further comprising at least one computing device configured to: determine, based on a signal received from the at least one sensor, that the end-face of the electrical cable is positioned at the imaging distance; and cause, in response to determining that the end-face of the electrical cable is positioned at the imaging distance, the camera to capture at least one image of the end-face of the electrical cable and the at least one optical marker (i.e. displacement measuring device 36 can determine distance to cable. outer peripheries and centers of wires can be detected) [paragraph 21,36].  

Regarding claim 4, Frey meets the claim limitations, as follows: 
The device of claim 3, wherein the at least one computing device is further configured to determine at least one layer dimension of the electrical cable based on the image (i.e. outer peripheries and centers of wires can be detected) [paragraphs 33,35,36].  

Regarding claim 5, Frey meets the claim limitations, as follows: 
The device of claim 5, further comprising a transparent protector configured to block the electrical cable from contacting the camera (i.e. cameras known to have lenses which are transparent and protect) [paragraph 10].  

Regarding claim 6, Frey meets the claim limitations, as follows: 
The device of claim 5, further comprising a transparent protector configured to block the electrical cable from contacting the camera (i.e. cameras known to have lenses which are transparent and protect) [paragraph 10].  

Claim 12 is rejected using similar rationale as claim 1 and further below.
Frey meets the claim limitations, as follows: 
an electrical cable preparation device configured to cut at least one layer of an electrical cable (i.e. fig. 1a-f describe cutting at least a layer to prepare the cable for imaging) [fig. 1a-f]; and 
a computing device configured to receive the at least one image (i.e. electronic control unit 14) [paragraph 15; fig. 1g].  

Claim 13 is rejected using similar rationale as claim 2.

Regarding claim 14, Frey meets the claim limitations, as follows: 
The system of claim 13, wherein the computing device is further configured to: cause the camera to capture at least one image of the end-face of the electrical cable and the at least one optical marker upon determination that the end-face of the electrical cable is positioned at the imaging distance by the sensor; determine the diameter of the electrical cable based on the image; and determine at least one layer dimension of the electrical cable based on the image (i.e. if the twist direction and the lay length of the twist are known (e.g., by reading the markings 34), the angle β can then be calculated for each longitudinal position of the sheathed cable 12 that is spaced by a distance D (wherein D is a variable) from the end. As indicated above, the twist direction and the lay length may be determined, either electronically or visually, from the markings 34.) [paragraph 43].  

Claim 20 is rejected using similar rationale as claim 2 and further below.
Frey meets the claim limitations, as follows: 
A method comprising: 
determining, by a processor, that an end-face of an electrical cable is positioned at an imaging distance from a camera (i.e. the angular position of the sheathed cable 12 as a whole, i.e. its rotational position relative to the longitudinal axis, is maintained after a cross-section image has been recorded (captured) by the camera 26, so that the orientation or angular position of the individual wires 30, 31, 32 relative to the reference direction BZ remains constant until the angular position of the individual wires 30, 31, 32 is determined at a predetermined (longitudinal) position (D) of the sheathed cable 12, which predetermined position is spaced by the predetermined distance (D) from the (end) position at which the cross-section image was detected.)  [paragraph 48]; 
positioning, by one or more hinged members, at least one optical marker at a predetermined distance from an outside surface of the electrical cable; capturing, by a camera communicatively coupled to the processor, an image of the end- face of the electrical cable and the at least one optical marker automatically upon determination that the end-face of the electrical cable is positioned at the imaging distance; and determining, by the processor, at least one layer dimension of the electrical cable based on the image (i.e. if the twist direction and the lay length of the twist are known (e.g., by reading the markings 34), the angle β can then be calculated for each longitudinal position of the sheathed cable 12 that is spaced by a distance D (wherein D is a variable) from the end. As indicated above, the twist direction and the lay length may be determined, either electronically or visually, from the markings 34.) [paragraph 43].

Regarding claim 21, Frey meets the claim limitations, as follows: 
The method of claim 20, further comprising: determining, by the processor, one or more of a number of conductor strands, at least one strand gauge, an arrangement of conductor strands, a number of shield wires, a shape of shield wires, at least one shield wire dimension, a presence of a foil shield, and a color and gray level of insulation based on the image (i.e. The individual wires are then detected or located within outer periphery of the sheathed cable 12. In this respect, one or more characteristics or visually-detectable properties may be utilized to locate the individual wires in the image data.) [paragraph 35].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5, 9-11, 15, 17 ,18, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Leblanc US 20180059162.

Regarding claim 5, Frey do/does not explicitly disclose(s) the following claim limitations:
further comprising at least one light source configured to illuminate the end-face of the electrical cable.  
However, in the same field of endeavor Leblanc discloses the deficient claim limitations, as follows:
further comprising at least one light source configured to illuminate the end-face of the electrical cable (i.e. light source may include LEDs) [paragraph 19].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Frey with Leblanc to have at least one light source configured to illuminate the end-face of the electrical cable.
It would be advantageous because LEDs provide an energy efficient way to illuminate an area. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Frey with Leblanc to obtain the invention as specified in claim 5.

Regarding claim 9, Leblanc meets the claim limitations, as follows: 
The device of claim 6, wherein the housing is configured to surround the camera, the at least one optical marker, the at least one sensor, the at least one light source, and the transparent protector, wherein an end of the housing is configured to accept a portion of the electrical cable including the end-face (i.e. device has camera, cable, lens, lights within the device. Placing a housing surrounding the device is an obvious way to contain the devices.) [paragraph 15; fig. 1].  

Regarding claim 10, Leblanc meets the claim limitations, as follows: 
The device of claim 9, wherein the end of the housing configured to accept a portion of the electrical cable including the end-face includes an ambient light blocker configured to reduce ambient light entering the housing (i.e. system is insensitive to ambient light which means it is shielded the ambient light) [paragraph 40].  

Regarding claim 11, Leblanc meets the claim limitations, as follows: 
The device of claim 10, wherein the ambient light blocker comprises a light-colored material configured to provide contrast in the image compared to an insulation screen layer of the electrical cable (i.e. the imager 34 may feature a Bayer color filter to provide color contrast, or it may comprise a three charge-coupled device (CCD) which features a red-green-blue filter set.) [paragraph 22].

Claim 15 is rejected using similar rationale as claim 5 and 6 and further below.
Leblanc meets the claim limitations, as follows:
wherein the illumination of the end-face of the electrical cable is diffuse (i.e. light source appears to spread light across the area (diffuse)) [fig. 1]

Claim 17 is rejected using similar rationale as claim 10.
Claim 18 is rejected using similar rationale as claim 11.
Claim 22 is rejected using similar rationale as claim 15.

Regarding claim 23, Leblanc meets the claim limitations, as follows: 
The method of claim 20, further comprising presenting, via a display of a user interface, information indicative of the at least one layer dimension (i.e. display 42) [fig. 1].  



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey and Leblanc in view of Wisenberg US 20180328531.

Regarding claim 8, Frey and Leblanc do/does not explicitly disclose(s) the following claim limitations:
wherein the at least one light source includes a ring of light emitting diodes (LEDs) configured to emit light into the transparent protector, wherein the transparent protector is configured to diffuse the light towards the end-face of the electrical cable
However, in the same field of endeavor Wisenberg discloses the deficient claim limitations, as follows:
wherein the at least one light source includes a ring of light emitting diodes (LEDs) configured to emit light into the transparent protector, wherein the transparent protector is configured to diffuse the light towards the end-face of the electrical cable (i.e. cameras has ring of LEDs) [paragraph 27].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Frey and Leblanc with Wisenberg to have the at least one light source includes a ring of light emitting diodes (LEDs) configured to emit light into the transparent protector, wherein the transparent protector is configured to diffuse the light towards the end-face of the electrical cable.
It would be advantageous because a ring of LEDs is a known configuration of light sources that provides lighting. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Frey and Leblanc with Wisenberg to obtain the invention as specified in claim 8.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426